Citation Nr: 1119432	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to either service-connected diabetes mellitus or in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1961 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
 
By way of background, the Board reopened and remanded the Veteran's hypertension service connection claim in a decision issued in October 2007, and the Board again remanded the Veteran's claim in July 2009 to obtain an addendum medical opinion and the Veteran's recent VA treatment records.  After completion of the requested development, th Veteran's claim was readjudicated.  As the benefit sought remains denied, the claim has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service treatment records fail to reflect that the Veteran was diagnosed with hypertension during service, and blood pressure readings recorded during service were not elevated for VA purposes.

2.  The medical opinions of record fail to relate the Veteran's hypertension to service or to the Veteran's service-connected diabetes mellitus.

3.  Hypertension is not among the list of disabilities for which service connection may be granted based solely on presumed herbicide-exposure during service, and there is no medical evidence of record suggesting a relationship between the Veteran's current hypertension and his presumed in-service herbicide exposure.




CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus or in-service herbicide exposure, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in March 2004, which apprised the Veteran of the criteria for establishing service connection (in addition to the criteria for reopening a claim, as the Veteran was seeking to reopen his hypertension service connection claim).   This notice was provided to the Veteran prior to the initial adjudication of his claim.  The Veteran was again apprised of the criteria for establishing service connection after the Board reopened the Veteran's claim in its 2007 decision, as reflected in a supplemental statement of the case issued in February 2008.  The Veteran's claim was readjudicated, as reflected in a supplemental statement of the case issued in July 2010.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service treatment records, private treatment records, and available VA treatment records have been obtained.  The RO attempted to obtain the Veteran's VA treatment records from the St. Louis VA Medical Center from 1965 to 1970, as the Veteran reported receiving VA treatment from this facility for hypertension in the late 1960's; however, no such records were located.  The Veteran was also afforded a VA hypertension examination with an accompanying medical opinion in 2007 and a second VA medical opinion in 2009.   Furthermore, the Veteran was offered an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran has asserted that his hypertension is either related to or aggravated by his service-connected diabetes mellitus, and the Veteran has also argued that his hypertension is related to his in-service herbicide exposure.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or to the extent a non-service connected disability is increased in severity by a service connected disability.  38 C.F.R. § 3.310(a).

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to a herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  However, the Board notes that hypertension is not among the list of enumerated diseases for which service connection may be granted based solely on presumed herbicide exposure during service.   Rather, hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicides.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).

The relevant evidence of record includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports and medical opinions, and the submitted statements of the Veteran and his representative.

The Veteran's service treatment records fail to reflect any treatment for or diagnosis of hypertension, nor do they reference any blood pressure readings that would be considered evidence of hypertension for VA purposes.  See 38 C.F.R. § 4.104 Diagnostic Code 7101, Note (1) (2010) (defining hypertension as a diastolic blood pressure predominantly 90mm or more, and isolated systolic hypertension as systolic blood pressure predominantly 160mm or more with a diastolic blood pressure of less than 90mm).  

As referenced above, the Veteran has reported that he received treatment for his hypertension in the 1960's, with the Veteran's most recent statements of record clarifying that he received VA treatment from the VA Medical Center in St. Louis, Missouri, for hypertension in the late 1960's.  However, a records request from this medical facility reflects that no such treatment records were located.  Furthermore, an April 1985 reservist enlistment physical examination report reflects that no abnormalities of the Veteran's cardiovascular system were recorded, and the Veteran's blood pressure reading taken in conjunction with the examination was not elevated for VA purposes.  Furthermore, in his corresponding medical history report, the Veteran characterized his health as excellent, reported that he was taking no medications, and denied ever having experienced high or low blood pressure.

A September 1991 VA examination report reflects that the Veteran reported that he was taking an antihypertensive medication and that he had experienced high blood pressure since the 1960's.  The examination report also reflects a diagnosis of hypertension, well-controlled.  

Private treatment records from 2003 note the Veteran's elevated liver function tests but fail to reference hypertension.  The next reference to hypertension of record is reflected in a December 2004 VA treatment record, which notes that the Veteran's prescription diuretic, Hydrochlorothiazide/Triamterene, may interact with his antihypertensive medication, Lisonopril.  A February 2005 VA diabetes mellitus examination report reflects that the Veteran reported a history of hypertension since the early 1960's, but denied having developed any renal disease as the result of his diabetes mellitus.   The examination report also reflects a diagnosis of chronic hepatitis/cirrhosis.  Subsequent VA treatment records reflect the Veteran's treatment for cirrhosis of the liver and refer to the Veteran's hypertension, which is routinely assessed as stable.

The Veteran was afforded a VA hypertension examination in November 2007, during which the Veteran reported that he had been found to have elevated blood pressure readings when receiving treatment at the VA Medical Center in St. Louis, Missouri in the late 1960's  and that he has taken some form of antihypertensive medication continually since that time.  After reviewing the Veteran's treatment records, the examiner noted that the Veteran's diabetes mellitus was well-controlled and that his renal function was well within the normal range, as his microalbumin and creatinine ratio was 6.6, within the normal range of 0 to 30.  Thus, the examiner noted that there was no evidence of any renal impairment due to the Veteran's diabetes mellitus.  The examiner also reviewed the Veteran's service treatment records, which failed to reveal elevated blood pressure readings for VA purposes.  

After taking the Veteran's blood pressure readings, the examiner opined that the Veteran's current hypertension was less likely than not directly related to service.  In support of this opinion, the examiner cited the lack of any medical evidence of record indicating that the Veteran developed hypertension in service, as his in-service blood pressure readings were not elevated for VA purposes.  The examiner further opined that the Veteran's hypertension did not manifest within one year of service.  In support of this opinion, the examiner cited the lack of any medical evidence of record indicating that the Veteran developed hypertension within one year of service, as there was no treatment records reflecting treatment for hypertension within one year of the Veteran's discharge from service.  (Moreover, during this VA examination,  the Veteran reported that he received high blood pressure treatment in the late 1960's, which presumably indicates that he received treatment more than one year after his 1965 discharge from service.)  The examiner further opined that the Veteran's hypertension is not secondary to his service-connected diabetes mellitus, citing the lack of medical evidence suggesting that the Veteran's diabetes mellitus had contributed to or aggravated his hypertension.  Specifically, the examiner noted that by the Veteran's report, his hypertension significantly predated the onset of his diabetes mellitus.  Moreover, the Veteran reported that his diabetes mellitus had not resulted in any renal impairment, which could in turn affect his hypertension.

The Veteran was afforded a second VA medical opinion in September 2009.  The examiner reviewed the chronology of the medical evidence related to the Veteran's hypertension, noting that the Veteran's service treatment records failed to reflect any evidence of hypertension, and that while the Veteran developed hypertension sometime after service, there was no evidence of record reflecting that he developed hypertension within one year of his discharge from service.  Thus, the examiner opined that it was less likely than not that the Veteran's hypertension developed in service or within one year of his discharge from service.  With regard to the Veteran's contention that his hypertension was caused or aggravated by his service-connected diabetes mellitus, the examiner noted that the Veteran was diagnosed with diabetes mellitus in 2004, many years after he was noted to have hypertension, and that the Veteran had not developed any renal impairment as the result of his service-connected diabetes mellitus.  Accordingly, given the evidence of the recent onset of the Veteran' diabetes mellitus and the lack of any related renal impairment, the examiner opined that it was less likely than not that the Veteran's hypertension had been aggravated by his service-connected diabetes mellitus.

The Board finds that the evidence of record establishes a current diagnosis of hypertension, as reflected in the Veteran's VA treatment records and examination reports; however, the Board finds that the evidence of record does not suggest that the Veteran's hypertension had its onset in or within one year of service or that service connection may be granted as secondary to service-connected diabetes mellitus or in-service herbicide exposure.   

The Board does not find that service connection for hypertension may be awarded on a direct basis or based on evidence that the Veteran's hypertension manifested to a compensable degree within one year of service.  In that regard, the Board notes that the Veteran did not have any elevated blood pressure readings for VA purposes during service or on separation from service, and no cardiovascular abnormalities were noted on his separation medical examination report.  The Board acknowledges the Veteran's various reports of record that he received treatment for hypertension in the 1960's and has taken antihypertensive medications continuously since that time.  Moreover, the Board notes that the Veteran is competent to report receiving treatment for hypertension and taking related medication.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Board finds the Veteran's report of hypertension treatment soon after service is not credible, as the Veteran's statements regarding the onset and history of his hypertension have varied over time.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).   Specifically, the Board notes that an effort to obtain the Veteran's reported 1960's VA hypertension treatment was unsuccessful, thereby failing to corroborate the Veteran's report of receiving such treatment.  

More significantly, in May 1985 when enlisting into reserve service, the Veteran specifically denied having a history of high blood pressure or taking any medications (which would include antihypertensive medications).  Moreover, the Veteran's blood pressure reading recorded during this 1985 examination was not elevated for VA purposes.  Rather, the first documentation of hypertension is reflected in a 1991 VA examination report, approximately 26 years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Furthermore, the VA examiner who offered opinions regarding the onset of the Veteran's hypertension in 2007 and 2009 found it less likely than not that the Veteran's hypertension was directly related to service, citing the chronology as set forth above.  The Board finds that these medical opinions are probative, in that they are predicated on a thorough review of the record and are supported by sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board further notes that the Veteran has not provided any medical opinion affirmatively linking his hypertension to service.

Thus, given the Board's finding that the Veteran's report of the onset of his hypertension soon after service is not credible, coupled with the first evidence of hypertension in 1991 many years after service and the negative VA medical opinions of record, the Board finds that a basis for granting service connection for hypertension on a direct basis has not been presented.

With regard to the Veteran's contention that his hypertension is caused or aggravated by his service-connected diabetes mellitus, the Board notes that the Veteran has been provided with two VA medical opinions to address this theory of entitlement.  However, neither medical opinion found a relationship between the Veteran's hypertension and his service-connected diabetes mellitus, noting the gap between the onset of the Veteran's hypertension (with the first diagnosis of record in 1991) and the onset of the Veteran's diabetes mellitus (with the first diagnosis of record in 2004).  The medical opinions further cited the lack of medical evidence suggesting the Veteran's diabetes mellitus had resulted in any renal impairment (which could in turn aggravate the Veteran's hypertension), which is consistent with the Veteran's blood work laboratory test results indicating a normal ratio of microalbumin and creatinine.  The Board finds these medical opinions to be probative, as the examiner reviewed the Veteran's claims file before rendering the opinions and provided sufficient rationales for the opinions.  See Prejean, 13 Vet. App. at 448-49.   Moreover, as referenced above, the Veteran has not provided any medical opinion to rebut the opinions offered by the VA examiners.

The Board specifically acknowledges the argument advanced by the Veteran's representative that the VA opinions of record are inadequate as they fail to consider evidence of record indicating that the Veteran may indeed have some renal impairment related to his service-connected diabetes mellitus, thereby suggesting potential aggravation of the Veteran's hypertension.  Specifically, the Veteran's representative argues that the Veteran's current prescription for a diuretic, Triamterene (or rather Hydrochlorothiazide/Triamterene, as reflected in the list of active prescription medications in the Veteran's recent VA treatment record) indicates that he may have a current renal impairment, as this medication is commonly prescribed for conditions such as cirrhosis of the liver and a renal impairment.  However, a review of the Veteran's treatment records indicates that the Veteran was first prescribed this medication shortly after his diagnosis of cirrhosis of the liver, and the Veteran's treatment of record does not reference any renal impairment.  Moreover, as outlined by the VA examiner who conducted the Veteran's 2007 examination and rendered the 2009 VA opinion, the Veteran's laboratory test results affirmatively show that the Veteran does not have any renal impairment.  Accordingly, the Board finds that the Veteran's claim need not be remanded to further explore the representative's contention.

With regard to the Veteran's contention that his hypertension is related to his presumed in-service herbicide exposure, the Board notes, as outlined above, that hypertension has been specifically excluded as a disease for which service connection can be awarded based solely on evidence of presumed in-service herbicide exposure.  Moreover, the medical evidence of record does not suggest such a relationship, and the Veteran has not submitted any medical opinions to support such a theory.

Thus, the Board finds that the evidence of record does not present a basis for awarding service connection for hypertension as secondary to either his service-connected diabetes mellitus or his presumed in-service herbicide exposure.  The Veteran's appeal is therefore denied.


ORDER

Service connection for hypertension, to include as secondary to either service-connected diabetes mellitus or in-service herbicide exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


